Case 2:19-cv-11683-GCS-KGA ECF No. 97, PageID.473 Filed 04/06/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL MOHAMMED SALAMI,

                  Plaintiff,
                                            Case No. 19-CV-11683
vs.
                                            HON. GEORGE CARAM STEEH
GATEWAY FOUNDATION INC.
et al.,

              Defendants.
_____________________________/

          ORDER ADOPTING MAGISTRATE JUDGE'S REPORT
        AND RECOMMENDATION [ECF NO. 96] AND GRANTING
      GATEWAY DEFENDANTS’ MOTION TO DISMISS (ECF NO. 90)
      AND MDOC DEFENDANTS’ MOTION TO DISMISS (ECF NO. 88)

       This is a pro se prisoner/parolee civil rights case brought under 42

U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons

Act of 2000 (RLUIPA), 42 U.S.C.A. § 2000cc-1, et seq. Plaintiff Michael

Mohammed Salami is suing defendants for requiring her to attend

Alcoholics Anonymous (AA) classes and say “religious propaganda” as a

condition of her parole. Defendants Gateway Foundation, Inc., Warren,

Webster, Daniellis, and Myriecks (“Gateway Defendants”) have filed a

motion to dismiss (ECF No. 90), and Michigan Department of Corrections

defendants Heather Stevens, Sarah Valade, and Heidi Washington

(“MDOC Defendants”) have filed a renewed motion to dismiss and/or for
                                      -1-
Case 2:19-cv-11683-GCS-KGA ECF No. 97, PageID.474 Filed 04/06/21 Page 2 of 3




summary judgment (ECF No. 88). Both motions were referred to the

Magistrate Judge for report and recommendation (“R&R”). The Magistrate

Judge ordered Salami to respond to each motion twice (ECF Nos. 91, 95)

but she failed to do so. The Magistrate Judge issued her R&R

recommending that the motions be granted and that the case be dismissed

(ECF No. 96).

     No timely objections were filed to the R&R. The Court agrees with

and adopts the analysis conducted and recommendations made by the

Magistrate Judge. Now, therefore,

     IT IS HEREBY ORDERED that the Magistrate Judge’s R&R (ECF

No. 96) is ADOPTED by the Court.

     IT IS HEREBY FURTHER ORDERED that the Gateway Defendants’

motion to dismiss (ECF No. 90) is GRANTED.

     IT IS HEREBY FURTHER ORDERED that the MDOC Defendants’

motion to dismiss and/or for summary judgment (ECF No. 88) is

GRANTED.


Dated: April 6, 2021
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE




                                    -2-
Case 2:19-cv-11683-GCS-KGA ECF No. 97, PageID.475 Filed 04/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                   April 6, 2021, by electronic and/or ordinary mail and also
                      Michael Mohammed Salami #879045, Carson City
                            Correctional Facility, 10274 Boyer Road,
                                     Carson City, MI 48811.

                                      s/Leanne Hosking
                                         Deputy Clerk




                                           -3-
